
	
		II
		112th CONGRESS
		1st Session
		S. 390
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Webb (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure that the right of an individual
		  to display the Service Flag on residential property not be
		  abridged.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Star/Gold Star Flag Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)The term
			 Service Flag means a service flag for purposes of section 901 of
			 title 36, United States Code.
			(2)The terms
			 condominium association and cooperative association
			 have the meanings given such terms under section 604 of Public Law 96–399 (15
			 U.S.C. 3603).
			(3)The term
			 residential real estate management association has the meaning
			 given such term under section 528 of the Internal Revenue Code of 1986 (26
			 U.S.C. 528).
			(4)The term
			 member—
				(A)as used with
			 respect to a condominium association, means an owner of a condominium unit (as
			 defined under section 604 of Public Law 96–399 (15 U.S.C. 3603)) within such
			 association;
				(B)as used with
			 respect to a cooperative association, means a cooperative unit owner (as
			 defined under section 604 of Public Law 96–399 (15 U.S.C. 3603)) within such
			 association; and
				(C)as used with
			 respect to a residential real estate management association, means an owner of
			 a residential property within a subdivision, development, or similar area
			 subject to any policy or restriction adopted by such association.
				3.Right To display
			 the Service FlagA condominium
			 association, cooperative association, or residential real estate management
			 association may not adopt or enforce any policy, or enter into any agreement,
			 that would restrict or prevent a member of the association from displaying the
			 Service Flag on residential property within the association with respect to
			 which such member has a separate ownership interest or a right to exclusive
			 possession or use.
		4.LimitationsNothing in this Act shall be considered to
			 permit any display or use that is inconsistent with—
			(1)any regulations
			 prescribed by the Secretary of Defense regarding rules or customs pertaining to
			 the proper display or use of the Service Flag; or
			(2)any reasonable
			 restriction pertaining to the time, place, or manner of displaying the Service
			 Flag necessary to protect a substantial interest of the condominium
			 association, cooperative association, or residential real estate management
			 association.
			
